DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner of this application is changed from Monica Shin to Jyothsna Venkat.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
 	Claims 12-13 has been canceled as per applicant’s amendment dated 10/20/21. 
	Receipt is also acknowledged of Internet communication authorized dated 1/21/22. 
Status of the Claims
Claims 1, 4, 6-11, and 14-21 are pending.
Claims 2, 3, 5 and 12-13 are cancelled. 
Claim 9 is withdrawn.
Claims 1, 4, 6-8, 10-11 and 14-21 are examined in the application.
	In view of the amendment, objection to claims 1 and 21 are hereby withdrawn. 
In view of the amendment that the dispersant and surfactants in the mascara composition are 5%  by weight or less, rejection of claims 1, 4, 6-8, 10-14, and 17-19 under 35 U.S.C. 103 as being unpatentable over WO 2015/155338 A1 and  US 2017/0065512 A1

unpatentable over WO 2015/155338  and US 2017/0266099, and Hudock (How to Straighten Eyelashes published Sept. 28, 2017) is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 10-11 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
	There is no support in the instant specification at ¶ [0040] for the expression “ wherein the amount of dispersant and surfactant in the mascara composition is 5% by weight or less “ . 

 
    PNG
    media_image1.png
    102
    476
    media_image1.png
    Greyscale

The expression “less” also includes values below 0.1 % and it can be 0.05% and below that. Applicants contemplated a range of  only “ from about 0.1 to about 5 % by weight”.
	In the amendment dated 4/27/21 applicants amended claims 1 and 19 to recite “ 

    PNG
    media_image2.png
    202
    591
    media_image2.png
    Greyscale

Applicants point out to table 1 and footnote 9. See footnote 9 below. It recites “ about  30% polymer on solid basis and not about 7 to 30%.

    PNG
    media_image3.png
    55
    474
    media_image3.png
    Greyscale

In the amendment dated 3/13/20 applicants amended claim 1 which recites “wherein the mascaras composition satisfies at least one of the following:
(1) the mascara composition is not in the form of an emulsion;
(2) the mascara composition is in the form of a water dispersion;
Applicants point out support to ¶ [0052]. See below for ¶ [0052].

    PNG
    media_image4.png
    156
    487
    media_image4.png
    Greyscale

	There is no support that the composition is not in the form of an  emulsion.
Based upon  applicants remarks regarding the data in the specification,  see the claim that is allowable which is slightly different than the claim that is allowable  communicated to applicants via e-mail.
Application is in condition for allowance subjecting amending claim 1 to :

A mascara composition comprising:
a vehicle comprising water:
30% by weight of polyvinyl pyrrolidone
1% by weight of polyimide-1
wherein the mascara composition is free of wax;
wherein the mascara composition is free of oil
wherein the mascara composition is free of polyhydric alcohols.

The above claim is commensurate with the results shown in the specification with respect to example 11.

Claim 14 will be rejoined.

Cancelling claims 4, 6-11 and 15-21. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619